Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of April 5, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on June 2, 2022 (“Previous Amendment”) which resulted in an Advisory Action dated June 10, 2022, indicating non-entry of the Previous Amendment.  Applicant then filed the RCE along with another amendment on June 30, 2022 (“Amendment”) amending claims 1, 4-6, 8-11, and 13-20 and adding new claim 21.  The present non-final Office Action addresses pending claims 1-21 in the Amendment.

		
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 have been fully considered and are persuasive as set forth below.  
However, the claims continue to be rejected under 35 USC 112(a) and (b) as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
At page 18 of the Amendment, Applicant requests that the rejections under 35 USC 112(a) and (b) be withdrawn in view of the claim amendments.  While some of the claim rejections under 35 USC 112(a) and (b) have been withdrawn, many have not and are thus maintained as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
In relation to the claim rejections under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when currently pending claims 1-21 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law) and Applicant’s remarks in the Amendment.
For instance, while the independent claims recite certain limitations that include an abstract idea directed to certain methods of organizing human activity and/or mental processes (e.g., reading/analyzing/converting medical diagnostic test results of a user, cross-correlating the results to identify relationships, determining a health state of the user based on the cross-correlation, extracting/identifying user activities from time periods before the diagnostic tests, determining candidate cause-result pairs, determining impact scores for predicted therapeutic environments based on the health state and the candidate cause-result pairs, and then outputting a therapeutic environment based on the highest impact score because they relate to managing relations between people and/or can be practically performed in the human mind (e.g., with pen and paper), the claims recite additional limitations that amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  
Specifically, at least the additional limitations of the robotic system including a plurality of movable arms; wherein a first movable arm is equipped with a device to generate a magnetic field at varying frequencies; wherein a second movable arm is equipped with a human senses stimulator device, and a plurality of sensors; wherein at least a group of sensors from the plurality of sensors are attached to a body of the first user; and wherein the second AI-based system and the first AI-based system is updated based on at least on output provided by one or more of the plurality of sensors to the first digital therapeutic environment output by the human sense stimulator device amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  These limitations in combination with the limitations directed to the at least one abstract idea describe a specific manner of implementing a digital therapeutic environment that can reduce the usage and dosage of traditional medications and thus side effects therefrom while facilitating updating of the first and second AI-based systems to improve the delivered digital therapeutic environment ([0011] and [0063] of the present application).  Accordingly, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving from abstract scientific principles to specific application.”  MPEP 2106.05(e).  

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
	In claim 1, lines 28 and 35, “dataset” should be changed to --datasets--.
In claim 1, the last paragraph, “is updated based on at least on” should be changed to --are updated based on at least an--.
In claim 13, lines 29 and 37, “dataset” should be changed to --datasets--.
In claim 13, the last paragraph, “is updated based on at least on” should be changed to --are updated based on at least an--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As set forth in MPEP 2163(1), an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.  "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.02(V).
In the present case, each of independent claims 1 and 13 recites “cross-correlate a plurality of results of each medical diagnosis test of the plurality of different medical diagnosis tests to find a relationship among the plurality of different medical diagnosis tests for the first user, wherein the plurality of results are cross-correlated based on the converted input-output data pair and the learning model of the first AI-based system.” While this language appears to be lifted from [0030], [0038], and [0066] of the present specification, neither this portion nor any other portion of the specification sets forth how the results of the medical diagnosis tests are “cross-correlated” using the processors of the first AI-based system to find a relationship among the plurality of different medical diagnosis tests for the first user (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
Each of independent claims 1 and 13 also recites “determine a coherent health state of the first user, using the learning information, based on the cross-correlation of the plurality of different medical diagnosis tests.”  While this language appears to be lifted from [0031], [0038],  and [0067] of the present specification, neither this portion nor any other portion of the specification sets forth exactly how the “coherent health state” is determined by the learning information based on the cross-correlation, or what a “coherent” health state is in the first place (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
Each of independent claims 1 and 13 also recites “determine a plurality of impact scores for a plurality of predicted digital therapeutic environments based on the determined coherent health state of the first user and the determined plurality of candidate cause-result pairs.”  While this language appears to be lifted from [0034] and [0069] of the present specification, neither this portion nor any other portion of the specification sets forth exactly how the impact scores for the predicted digital therapeutic environments are determined based on the determined coherent health state of the first user and the determined plurality of candidate cause-result pairs (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
Each of claims 3 and 14 recites “calibrate the cross-correlation of the plurality of results of the plurality of different medical diagnosis tests for the first user, based on the determined plurality of candidate cause-result pairs for the determined coherent health state of the first user.”  While this language appears to be lifted from [0033] and [0068] of the present specification, neither this portion nor any other portion of the specification sets forth exactly how the cross-correlation of the plurality of results of the plurality of different medical diagnosis tests for the first user is “calibrated” based on the determined plurality of candidate cause-result pairs for the determined coherent health state of the first user (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
Each of claims 4 and 15 recites “update the first AI-based system and the plurality of predicted digital therapeutic environments based on the determined coherent health state of the first user and the determined plurality of candidate cause-result pairs.”  The Examiner cannot identify any portion of the present specification supporting this limitation.
Each of claims 7 and 18 recites “determine whether an alteration is required in a first set of dosages of a first set of medicines prescribed for the at least one condition of the determined coherent health state of the first user, based on the determined response to the specific stimulus provided by the output of the first digital therapeutic environment around the first user; and determine a second set of dosages for the first set of medicines that is different from the first set of dosages based on the determined response to the specific stimulus; and communicate a medicine dosage change recommendation report for the first user to a prespecified user device of a health care provider, wherein the medicine dosage change recommendation report comprises the second set of dosages for the first set of medicines and a plurality of health indicators related to the determined response to the specific stimulus provided by the output of the first digital therapeutic environment.”  While some of this language appears to be lifted from [0041] and [0072] of the present specification, neither this portion nor any other portion of the specification sets forth how it is determined whether a first set dosage alteration is required and how the second dosage set is determined (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
Each of claims 9 and 20 recites “predict a sequence of digital therapeutic environments and a time schedule in accordance to which each digital therapeutic environment of the sequence of digital therapeutic environments is to be applied on the first user, using the first Al- based system, based on the determined coherent health state of the first user and the determined plurality of candidate cause-result pairs.”  While some of this language appears to be lifted from [0042] and [0073] of the present specification, neither this portion nor any other portion of the specification sets forth how the therapeutic environment sequence and time schedule are predicted using the learning model (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
The remaining claims are rejected for depending from rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 13 also recite “cross-correlate a plurality of results of each medical diagnosis test of the plurality of different medical diagnosis tests to find a relationship among the plurality of different medical diagnosis tests for the first user, wherein the plurality of results are cross-correlated based on the converted input-output data pair and the learning model of the first AI-based system”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be determined as “relationship”. The specification does not disclose any meaningful structure/algorithm explaining how one would cross-correlate a plurality of results of each medical diagnosis test, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.
	Independent claims 1 and 13 also recite “determine a coherent health state of the first user, using the learning model, based on the cross-correlation of the plurality of different medical diagnosis tests.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be determined as “coherent health state.” The
specification does not disclose any meaningful structure/algorithm explaining how one would determine coherent health state, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.
Each of independent claims 1 and 13 also recites “determine a plurality of impact scores for a plurality of predicted digital therapeutic environments based on the determined coherent health state of the first user and the determined plurality of candidate cause-result pairs.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be determined as “impact score” and “digital therapeutic environments”. The specification does not disclose any meaningful structure/algorithm explaining how one would calculate impact scores and predict digital therapeutic environments,
rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.
Each of claims 9 and 20 recites “predict a sequence of digital therapeutic environments and a time schedule in accordance to which each digital therapeutic environment of the sequence of digital therapeutic environments is to be applied on the first user, using the learning model of the first Al- based system, based on the determined coherent health state of the first user and the determined plurality of candidate cause-result pairs.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be determined as “a sequence of digital therapeutic environments and a time schedule,” much less based on the determined coherent health state of the first user (indefinite as noted above) and the determined plurality of candidate cause-result pairs (also indefinite as noted above).  The specification does not disclose any meaningful structure/algorithm explaining how one would predict a sequence of digital therapeutic environments and a time schedule, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.
The remaining claims are rejected for depending from rejected base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686